Mr. Schwartz testified: "I loaned Mr. Galkin the Singer sewing machine and the motor and attachments about three months ago, but sold them to him before the levy and took retention-title contract on them September 27, 1933, to keep them from being levied upon." Construing this testimony against the party, it means that he sold Galkin the property on open account before September 27, 1933, at which time title passed to Galkin. If the property was on loan on September 27, 1933, Schwartz could have retaken possession before the levy. A retention-title *Page 742 
contract signed thereafter was ineffective to put the title back into Schwartz as security for a debt, irrespectively of the question of its having admittedly been taken to prevent a levy.